Title: To Thomas Jefferson from “A. B.”, 3 February 1803
From: 
To: Jefferson, Thomas


          
            Dear Sir.
            
              on or before 3 Feb. 1803
            
          
          I am not ignorant of the epithet that a Solicitation of this kind is intitled to, and that it ought to be treated accordingly, except the instance is Sufficiently Sympathetick with necessary quallifications to render it admisable. Which I trust when elucidated will in part if not in whole be an apoligy for this. I am a Single Citizen aged about 35 years whose family & Character I trust if necessary can be made appear little infereor to any, except my present State of indigence, after possessing a Small estate to the ammount of a bout 2000$ which my Father left me, which I shall hereafter acct. for, and for which I thank god under our present administration is no objection or Stigma, to a pure and Virtuous principle. My Father died when I was about 14 years of age and left a Relict with ten Small Children to bewail his death, of whom I was the eldest except one Sister. His estate being Somewhat involv’d and his named Extor in his will and Freind as he thought them, refused to quallify My Mother was obliged to administer, and like most other Women ignorant of the laws & her duty as an admtr., what little Estate there was except the real, which was left to myself & a younger Brother Soon fell a Sacrifice to intreaguing Villians before it was in my power to prevent it, and by the time I became of age they were dependent on Some freind for a further or additional Support to what little was left. I was the only one then to whom they could with propriety look up to. I hisitated not to Sacrifise the principle as well as the fruits of my labour in Supporting them as long as my little funds & health continued, which thank god was Sufficient to See them all well provided for by marriages & otherwise. at which period I was left with an emaciated constitution and only as much as paid my board & Cloathed me three years during which time I was Studeously imploy’d in the Study of medicine under two as good Physicians as any on the continent; at the end of which time, with which my money ended also I hoped, as I had Some opulent freinds when not dependant that some of them would assist me in Spending a Season on the lectures in Philadelphia & to get me a Small Shop to begin the world once again a new for myself. But alas I was mistaken No freind in need which would have been one indeed, and for what cause I am at a loss to Say, except a differance in our political principles might have had any influence, but whether or not, so it is they refuse to throw me a straw to keep me from Sinking till I could reach the Shore & return it again, and am Sorry to Say that they are the relicks of democracy deginerated into aristocracy.—
          You cannot be ignorant thou Philanthropist of the impression and effect produced from So long antisipating the ultimate event of my benevelince, Indigence, dependance and disgrace, together with the afflicting hand of providence has render’d me incapable of laboreous excercise or Should disdain an application of this kind as it behoves every person who is able that has no other means to precure it to earn their bread by the Sweat of their brow. I have Stated to you facts which I hope your Sympathetic benevelence will give its due weight and Snatch me from the Jaws of distruction & render the ballance of my life happy by appointing me to Some little post of emolument after first acquainting yourself with my person Charactor family &c that will Support me, or if that is out of your power to be So friendly & good as to lend me a Small Sum of money to purchas a little medicine to commence practice with untill it is in my power to refund it. Pray my worthy Sir, Since your decision and answer to this is my last recourse provided you will condesend to answer me, which I trust you will, give it its due reflection & I trust I yet have a freind. a letter directed to A.B. to the care of the postmaster at Paris Fauquier County Virginia Shall be duly Attended to from your dependant & and most Obdt. Hbl. Servt.
          
            A. B.
          
        